Leonard, Judge,
delivered the opinion of the court.
The evidence of Cole was not withdrawn from the jury, but they were properly instructed as to its legal effect. The jury were told that what passed in tbe yard, after tbe transaction was completed by tbe execution of tbe deed and tbe payment of tbe purchase money, did not constitute a present contract of sale, but they were at liberty to consider it as evidence of a prior contract to that effect, and that if Lane agreed that Alexander should have tbe boards and delivered them accordingly, it was a valid gift.
It appears not improbable, from tbe conversation in tbe yard, to wbicb Cole testified, that both parties to the sale *538thought the boards were embraced in it, and that it was so expressly understood between them ; but the jury who tried the cause thought otherwise, it seems, and we could not correct their finding even if we thought it erroneous in this matter. The judgment is affirmed.